     Case 3:21-cv-00417-JLS-MDD Document 15 Filed 08/26/21 PageID.438 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOHN LINDLAND, an individual,                      Case No.: 21-CV-417 JLS (MDD)
12                                      Plaintiff,
                                                         ORDER VACATING HEARING AND
13    v.                                                 TAKING MATTER UNDER
                                                         SUBMISSION ON THE PAPERS
14    TUSIMPLE, INC.,
                                                         WITHOUT ORAL ARGUMENT
      a California corporation; and
15
      DOES 1–100, inclusive,
                                                         (ECF No. 13)
16                                    Defendants.
17
18         Presently before the Court is Defendant TuSimple, Inc.’s Motion for Order for
19   Choice of Law Determination (ECF No. 13). The Court hereby VACATES the September
20   2, 2021 hearing scheduled for this matter and takes it under submission without oral
21   argument pursuant to Civil Local Rule 7.1(d)(1).
22         IT IS SO ORDERED.
23   Dated: August 26, 2021
24
25
26
27
28

                                                     1
                                                                             21-CV-417 JLS (MDD)
